DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application and an Information Disclosure Statement filed on May 22, 2020, and a Substitute Specification filed on July 7, 2020.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 14, and 20 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 2014/0157125 A1, published on June 5, 2014, in view of Lee, US 2014/0210740 A1, published on July 31, 2014.
With respect to independent Claim 1, Seo teaches an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (see generally, Fig. 3, ¶¶ 0093-94): 
receiving an indication of a form factor of a device (see Fig. 3 (element 172) and Fig. 5 (element S505); see also Figs. 2, 7(a), 8(b), 9(a), 10(a), ¶¶ 0077, 0173-74).
selecting an audio component, in dependence on the receiving an indication of a form factor of the device and in dependence on an assigned location of a graphical user interface object associated with the audio component… (see Figs. 6-10, ¶¶ 0166, 0170-71, 0173-76, 0201-03, 0216-24, 0234-43, 0265-70, showing that a determination is made regarding speakers based on the form factor (i.e., the angle between the first and second housings) and the location of the graphical user interface object).
controlling audio processing of audio associated with the selected audio component; and providing at least the processed audio for audio output by one or more loudspeakers (see Figs. 5-10, ¶¶ 0171, 0176-77, 0187-94, 0203, 0224-25, 0227, 0243, 0254-56, 0270; for example, in Fig. 8, the controller only outputs the sound corresponding to the executed application to a pair of speakers while turning other speakers off since the form factor suggests that the device is folded over and the user interface is only displayed on the screen facing the user, but in Fig. 9, the controller may outputs different sounds to different speakers corresponding to multiple screens or applications executing on the user interface).

Seo does not appear to explicitly discuss wherein the graphical user interface object is assigned to at least a first display area when the device is in a first form factor and is assigned to the at least a first display area when the device is in a second form factor, but Seo appears to show the same application executing in different form factors in the same display area (see Figs. 7(b) and 8(c) showing “S racer” application being executed in side-by-side mode (180 degrees) and folded-over mode (0 degrees), and outputting the sound accordingly).  However, a skilled artisan would understand that the executing application can be assigned to a particular area regardless of the form factor, as illustrated by the teachings of Lee.
Lee is directed towards a portable apparatus having a plurality of touch screens and a plurality of speakers, along with a plurality of output modes, including sound output, based on the angle between the touch screens and application attributes (see Lee, Abstract).  Lee, similarly to Seo, teaches different form factors and further teaches that the outputted sound corresponds to both the form factor and the display area in which the application is shown (see Lee, Figs. 2, 6).  Lee teaches that the user can determine which display area the application is executed in and the sound processing corresponds to that area and the current detected form factor of the device (see Lee, Figs. 5-7, ¶¶ 0193-95, 0198).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to provide for an explicit setting of the designated display area in which an application was to be executed and to modify sound processing based on such area, as suggested by Lee, in order to provide the user with sound output that follows the positioning of the user interface element on the display (see Lee, ¶¶ 0214-17).


dependent Claim 2, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the form factor is dependent on flexing of a body of the device (see Seo, ¶¶ 0023, 0033, 0070, 0126).

With respect to dependent Claim 3, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the form factor is dependent on folding of a body of the device (see Seo, Fig. 2, ¶ 0077).

With respect to dependent Claim 4, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the graphical user interface object corresponds to at least one of: a spatial audio sound source; a software application; an audio content item (see Seo, Figs. 6-10, illustrating various software applications).

With respect to dependent Claim 5, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the first display area is configured to move relative to a second display area of the device when the form factor of the device is changed, and wherein the selecting an audio component is dependent on which one of the first display area and the second display area the graphical user interface object is assigned to (see Seo, Figs. 2, 8, 9; see also discussion of Claim 1, above).

dependent Claim 6, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the selecting an audio component is dependent on which side of a fold line the location is (see Seo, Fig. 8 and discussion of Claim 1, above).

With respect to dependent Claim 8, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein an extent of the controlling audio processing is dependent on an extent of a change of form factor of the device or is dependent on an extent of a change of orientation of the device with respect to a user of the device (see discussion of Claim 1, above – note that in Fig. 8 of Seo, some speakers are turned off, while in other modes the sound from an application is outputted to all the speakers, or is mixed with sounds from other applications).

With respect to dependent Claim 9, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the controlling audio processing comprises controlling an audio signal processing effect (see discussion of Claim 1, above – in certain modes the speakers are turned off while in others the sounds from different applications are mixed for output).

With respect to dependent Claim 11, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: controlling a position of a spatial audio sound object in a sound scene in dependence on the change in form factor of the device (see discussion of Claim 1, above, showing that Seo in view of Lee teaches determining which speakers to use based on the form factor on the position of the user interface element on the display).

With respect to dependent Claim 12, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: concurrently providing audio associated with a selected audio component and a non-selected audio component for output by the one or more loudspeakers, wherein audio associated with the selected audio component is processed differently from audio associated with the non-selected audio component (see Seo, Fig. 5 (element 510), ¶¶ 0189-92).

With respect to dependent Claim 13, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, and further teaches embodied as the device or as a controller of the device (see Seo, Fig. 3).


Claims 14-20, these claims reflect a method and a non-transitory computer readable medium comprising steps and/or features recited in Claims 1-6, respectively, and are thus rejected along the same rationale as those claims, above.


5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee, and further in view of Saarinen, US 2001/0011993 A1, published on August 9, 2001.
	With respect to dependent Claim 7, Seo in view of Lee teaches the apparatus of claim 1, as discussed above, although Seo and Lee do not appear to explicitly suggest wherein the selecting an audio component is dependent on an orientation of the device.  However, a skilled artisan would understand that other form factors, in addition to the form factors illustrated by Seo and Lee, could be used in determining sound processing, as illustrated by the teachings of Saarinen. 
	Saarinen is directed towards stereophonic reproduction in horizontal and vertical A/V appliance positions (see Saarinen, Title, Abstract).  Saarinen teaches an orientation sensitive interface mechanism and a plurality of speakers, such that orientation of the device determines which speakers are used in order to maintain a substantially stereophonic reproduction for each orientation (see Saarinen, Figs. 4 and 5).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant Application was filed, to incorporate orientation-determination and corresponding selection of speaker pairs as suggested by Saarinen, in order to reduce the number of .

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Lee, and further in view of Lei et al., US 2019/0007620 A1, published on January 3, 2019.
With respect to dependent Claim 10, Seo in view of Lee teaches the apparatus of claim 9, as discussed above, although Seo and Lee do not appear to explicitly suggest wherein the audio signal processing effect comprises at least one of: filtering; reverberation; echo; decorrelation; divergence; spreading.  However, a skilled artisan would understand that sound processing described in Seo in view of Lee could be further modified to explicitly provide for audio signal processing, as illustrated, for example, by the teachings of Lei.
Lei is directed towards dynamic control of audio resources in a device with multiple displays (see Lei, Title).  Lei, similarly to Seo, teaches that different speakers can be selected for use based on the form factor of a device (see Lei, Fig. 12, ¶ 0101).  Lei teaches that in certain modes (based on form factor of the device), a particular speaker(s) can be used, but further suggests that other speakers and/or microphones can be utilized to perform echo cancellation (see Lei, ¶ 0102).  It would have been obvious to a skilled artisan, at the time the instant Application was filed, to modify the teachings of Seo and Lee to implement echo cancelation as suggested by Lei in order to improve the sound being outputted to the user and/or to improve the user’s experience with the device (see Lei, ¶ 0102).  In addition, a skilled artisan would understand that other types of audio signal processing could be implemented based on the device form factor in order to further improve the user’s experience with the device.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179